Citation Nr: 0433215	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-27 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of left 
shoulder dislocation.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

Procedural history

The veteran served on active duty from February 1964 to 
February 1967.

In June 1969, the veteran filed a claim of entitlement to 
service connection for a dislocated shoulder.  The claim was 
denied by the Department of Veterans Affairs (VA) Regional 
Office in Denver, Colorado (the RO).  The veteran was 
notified of that decision by letter dated November 20, 1969  
He did not appeal.  

In September 2000, the veteran filed a claim to reopen the 
previously-denied claim of entitlement to service connection 
for residuals of a dislocated left shoulder.  In a July 2002 
rating decision, the RO determined that new and material 
evidence had not been submitted, and that his claim had not 
been reopened.  The veteran indicated disagreement with that 
decision and, following issuance of a statement of the case, 
perfected his appeal by the submission of a substantive 
appeal (VA Form 9) in August 2003.  In a supplemental 
statement of the case dated in September 2003, the RO, based 
on review of additional evidence, determined that new and 
material evidence had been submitted and that the veteran's 
claim had been reopened but that, following consideration of 
all the pertinent evidence, his claim for service connection 
remained denied.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the RO, in September 2004.  A 
transcript of that hearing is associated with the veteran's 
claims file.

Issue not on appeal

In a June 2004 rating decision, the RO denied a claim of 
entitlement to service connection for "stress."  The 
veteran was notified of that decision, and of appellate 
rights and procedures, by letter dated June 12, 2004.  As of 
this date, he is not shown to have indicated disagreement 
with that decision, and the matter is not before the Board.  
See 38 C.F.R. § 20.200 [an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal]; 38 C.F.R. § 20.201 [a notice of disagreement 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result will constitute a notice of disagreement]; and 
Archbold v. Brown, 9 Vet. App. 124 (1996) [notice of 
disagreement initiates appellate review in VA administrative 
adjudicative process, and request for appellate review is 
completed by claimant's filing of substantive appeal after 
statement of case is issued by VA].


FINDING OF FACT

A left shoulder dislocation is not shown in service by 
competent medical evidence ; current residuals of a left 
shoulder dislocation not shown to be related to any in-
service incident or injury.


CONCLUSION OF LAW

Left shoulder dislocation residuals were not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of left shoulder dislocation.  He specifically 
alleges that he initially dislocated his left shoulder during 
military service, and that he has had left shoulder 
impairment since that in-service incident. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Reopening of the claim

As indicated above, the veteran's claim was the subject of a 
previous denial by VA.  In November 1969, the RO, following 
consideration of the veteran's service medical records, found 
that the dislocated shoulder claimed by the veteran was not 
shown by the evidence of record, and accordingly denied his 
claim of entitlement to service connection for a dislocated 
shoulder.  He was notified of that decision, and did not 
indicate disagreement therewith within the appropriate time 
period for such action.  The RO's decision, accordingly, was 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).  No further communications were received 
from the veteran until September 2000, when the veteran again 
claimed entitlement to service connection for residuals of 
left shoulder dislocation.  

In September 2003, the RO found that new and material 
evidence had been submitted and reopened the claim.  See 
38 U.S.C.A. § 5108 (West 2002).  Following a review of all 
relevant evidence, to include that considered by the RO in 
November 1969, the claim was denied on the merits.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board, in circumstances such as the 
one at hand, is not limited only to considering the merits of 
the claim but that, under the statutory requirements for 
reopening a previously-denied claim, the new and material 
evidence requirement is a material legal issue that the Board 
has a legal duty to address regardless of the RO's actions.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  The United 
States Court of Appeals for the Federal Circuit later 
rendered a similar decision, holding that, in circumstances 
in which the RO reopened a claim for service connection 
premised on new and material evidence but denied the claim 
for service connection, the Board could initially address 
whether the veteran had in fact offered new and material 
evidence sufficient to reopen the claim.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In the instant case, the RO, in November 1969, denied the 
veteran's claim for left shoulder dislocation on the basis 
that such disability was not shown in service.  
In conjunction with the current claim, the veteran obtained 
medical records dated in March and April 1969, showing 
complaints of recurrent left shoulder dislocation beginning 
in service, with left shoulder arthroplasty performed in 
April 1969.  The RO found, and the Board agrees, that these 
records constitute new and material evidence which need be 
considered in order to fairly decide the veteran's claim.  
See 38 C.F.R. § 3.156.  The Board further agrees with the 
RO's decision that the veteran's claim may be reopened.

The Board additionally observes that that the RO, after 
reopening the veteran's claim, undertook a de novo review of 
the veteran's claim.  There is, accordingly, no prejudice to 
the veteran for the Board to do likewise at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when Board 
addresses in its decision a question that was not addressed 
by the RO, the Board must consider whether the claimant has 
been prejudiced thereby].  The Board wishes to emphasize that 
it is not bound in any way by the RO's final determination in 
this matter, which has been appealed by the veteran.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

As alluded to above, the VCAA eliminated the former well 
groundedness standard.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

Crucially, by letters to the veteran dated in July 2001 and 
in March 2004, the veteran was specifically of what was 
required of him and what VA would do, satisfying the 
requirements of 38 U.S.C.A. § 5103 and Quartuccio.  The 
veteran was informed by means of those letters as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  Those documents 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board finds that these documents properly 
notified the veteran of the information, and medical or lay 
evidence, that was necessary to substantiate his claim and it 
properly indicated which portion of that information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim for service connection was adjudicated on its 
merits by the RO in September 2003, long after the veteran 
was provided with VCAA notice in July 2001.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran's service 
medical records and all pertinent outpatient treatment 
records have been associated with his claims file.  

The Board has given thought to whether a medical nexus 
opinion is necessary. 
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, as explained below the outcome of this claim hinges 
on what occurred, or more precisely what did not occur, 
during service.  In the absence of evidence of in-service 
disease or injury, referral of this case for an opinion as to 
the etiology of the veteran's claimed shoulder disability 
would in essence place the examining physician in the role of 
a fact finder.  This is the Board's responsibility. In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  The former element is lacking as to the 
issue here under consideration.  Referral of this case for a 
nexus opinion under the circumstances here presented would 
therefore be a useless act.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  He was 
accorded a hearing before the Board at the RO in September 
2004, per his request.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2004). 

In short, for the reasons expressed above the Board finds 
that the development of the claim has been consistent with 
the provisions of the law.  Accordingly, the Board will 
proceed to a decision on the merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active wartime 
military service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The medical evidence demonstrates that a left shoulder 
disability, deemed to be the residual of recurrent 
dislocations and surgery therefor, is currently manifested.  
Private medical records dated in 2003 show that the veteran 
was accorded treatment at that time for this disability, with 
findings to include degenerative changes on x-ray.  The 
Board, accordingly, finds that Hickson element (1), medical 
evidence of a current disorder, in the form of currently 
manifested left shoulder disability, is satisfied.

With regard to Hickson element (2), in-service incurrence or 
aggravation of a disease or injury, the veteran's service 
medical records do not indicate that a left shoulder problem, 
to include dislocation, was diagnosed, or that he at any time 
complained of symptoms that could be deemed to represent any 
such disorder.  The report of his service separation medical 
examination, dated in November 1966, shows that clinical 
evaluation of his upper extremities was normal.  Neither this 
report, nor any other service medical record, references an 
in-service history of left shoulder problems.  In fact, the 
only in-service evidence of left shoulder disability is the 
report of medical history compiled pursuant to separation, 
indicating that the veteran answered in the affirmative as to 
whether he had, or had ever had, a painful or "trick" 
shoulder or elbow, and which notes a "[p]ast history of 
dislocation of Pt shoulder; no sequelae."  This statement, 
in and of itself, does not show that any dislocation occurred 
during service (as opposed to before service).  In short, it 
is no more than a recitation of "past history."  
Significantly, the statement clearly indicates that no 
shoulder problem existed upon the veteran's separation from 
service.  The Board cannot, based on this statement and in 
the absence of any 
in-service evidence pertaining to left shoulder problems, 
conclude that a left shoulder dislocation occurred during 
service.

The veteran has recently testified that he injured his left 
shoulder during service.  In addition, VA medical records 
dated in March 1969, over two years after he left military 
service, show that the veteran furnished similar history at 
that time.  The veteran indicated that he injured his 
shoulder on an obstacle course and that it spontaneously 
reduced within about a minute.  

Any evidence of record which ascribed the onset of the 
veteran's left shoulder disability to his military service 
emanates from the veteran himself.  Although VA medical 
records in March and April 1969 describe the onset of the 
veteran's shoulder disability as occurring while crawling 
through barbed wire in 1966, it is clear that such 
description originated with the veteran himself and does not 
serve to corroborate the incident.  See Swann and Reonal, 
supra. 

It  remains uncontroverted that the veteran's service medical 
records are devoid of clinical findings reflecting the 
presence of any left shoulder problems or complaints.  The 
Board must weigh the veteran's statements against the fact 
that the evidence contemporaneous with the incident and 
injury claimed do not indicate that any significant injury 
occurred.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Although the Board does 
not necessarily doubt that there was an incident on the 
obstacle course, by the veteran's own admission any problem 
quickly resolved, he was able to complete the exercise, and 
he did not seek medical attention then or thereafter during 
service [hearing transcript, page 4].  

The Board further notes that left shoulder degenerative 
arthritis was diagnosed by radiographic study in July 2003.  
This evidence, however, is dated more than 30 years following 
the veteran's separation from active service and long after 
the end of the one year presumptive period provide by law and 
regulation.  
See 38 U.S.C.A. §§  1112, 1113 (West 2002) and 38 C.F.R. 
§§ 3.307 and 3.309 (2004).

To reiterate, the evidence does not demonstrate that Hickson 
element (2), an in-service disease or injury, is satisfied.  
The veteran's claim fails as a consequence.  
For the sake of completeness, the Board points out that 
Hickson element (3), medical nexus, is not also satisfied.  
In the absence of medical evidence of an in-service 
disability, it is obvious that a competent medical nexus 
opinion cannot be forthcoming.  To the extent that the 1969 
medical records ascribe the onset of the shoulder disability 
to the veteran's military service, as alluded to above this 
is based solely upon the veteran's recitation of the his own 
history.  The medical records therefore cannot be deemed to 
be probative as to nexus.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"].  

The veteran himself has expressed an opinion that his current 
disability is related to his military service.  The veteran 
has not, however, demonstrated that he has requisite medical 
expertise or training that would render his testimony 
competent and probative.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) [lay person cannot offer opinion 
requiring medical knowledge]; see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In short, neither Hickson element (2), in-service incurrence 
or aggravation of a disease or injury, nor Hickson (3), 
medical nexus, is met.  The separation physical examination 
report, coupled with the otherwise negative service medical 
records, is fatal to the veteran's claim.  In the absence of 
clinical evidence of an in-service disease or injury, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for left shoulder 
dislocation residuals.  The claim, accordingly, is denied.


ORDER

Service connection for residuals of left shoulder dislocation 
is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



